IN THE SUPREME COURT OF IOWA

                                  No. 20–1300

             Submitted November 16, 2021—Filed February 18, 2022


STATE OF IOWA,

      Appellee,

vs.

MYRANDA MARIE RINCON,

      Appellant.


      Appeal      from   the   Iowa    District   Court    for   Polk    County,

Samantha Gronewald, Judge.



      The defendant appeals her conviction of possession of marijuana as a

second or subsequent offense and challenges the district court’s denial of her

motion to suppress evidence. AFFIRMED.



      Mansfield, J., delivered the opinion of the court, in which Christensen,

C.J., and Waterman, McDonald, and Oxley, JJ., joined. McDermott, J., filed an

opinion concurring in part and dissenting in part, in which Appel, J., joined.



      Martha J. Lucey, State Appellate Defender, Rachel C. Regenold (argued),

and Vidhya K. Reddy (until withdrawal), Assistant Appellate Defenders, for

appellant.
                                       2



      Thomas J. Miller, Attorney General, and Louis S. Sloven (argued),

Assistant Attorney General, for appellee.
                                         3


MANSFIELD, Justice.

      I. Introduction.

      In the middle of the night, police encountered a stolen car parked near an

apartment complex with the engine running, one passenger seated in the front

seat, and three passengers in back. An individual who appeared to be the driver

was walking from the apartment complex toward the front driver’s side door. The

officers observed a half-empty bottle of liquor on the driver’s seat and another

open container of liquor standing on the rear seat floorboard. The officers

directed all the passengers to get out of the vehicle.

      One of the passengers retrieved her backpack as she exited the vehicle. An

officer took that backpack and placed it on the hood of a patrol car, and another

officer immediately noticed a plastic bag of marijuana sticking out of the

backpack’s front pocket. The subsequent search of the backpack confirmed the

presence of illicit drugs.

      In the ensuing criminal proceeding, this passenger moved to suppress the

results of the search of her backpack. The district court denied the motion on

the basis of the automobile exception.

      The automobile exception allows law enforcement to search a vehicle

without a warrant when they have probable cause to believe the vehicle contains

contraband. See State v. Storm, 898 N.W.2d 140, 145–46 (Iowa 2017). On appeal,

we must decide whether a passenger can defeat law enforcement’s ability to

search a container under the automobile exception by removing that container

from the vehicle. In State v. Eubanks, we said no, reasoning, “Defendant had no
                                             4


right to insulate her purse or any other container from a lawful warrantless

search by the simple expedient of physically removing the purse and its contents

from the car while the search was in progress.” 355 N.W.2d 57, 60 (Iowa 1984).

       We believe Eubanks was well-reasoned and reaffirm it today. Accordingly,

we affirm the passenger’s conviction and sentence.

       II. Facts and Procedural Background.

       A. Factual Summary. In the early morning hours of Christmas Eve 2019,

Des Moines Police Officer Cole Johnson was on patrol. At approximately 2:45

a.m., he observed a gray Chevrolet Malibu with its engine running parked on the

side of the road in front of an apartment building. He ran a check on the license

plate and discovered the car had been reported as stolen.1

       Officer Johnson decided to investigate. When he pulled his marked police

vehicle up behind the stolen car, he saw a man whom he recognized as Clifton

Melton walking from the apartment complex toward the driver-side front door of

the car. Officer Johnson approached Melton and asked, “Is this your car?” Melton

replied, “No, sir.” Officer Johnson continued, “I just seen you get out of it and

walk up there. . . . Whose car is it?” Melton explained that it was his “home

girl’s,” gesturing back to the apartment building. Officer Johnson and his

partner, Officer Jordan Ulin, handcuffed Melton and placed him under arrest.

       After Melton had been detained, Officer Johnson shined a flashlight into

the vehicle and remarked, “You’ve got a whole carload of people.” Officer Johnson



        1This factual narrative is based on the bodycam and dashcam videos that were admitted

into evidence at the suppression hearing.
                                         5


added, as he shone the flashlight on an opened bottle of liquor sitting on the

front seat, “You’ve got an open container sitting there, too.” Officer Johnson

asked the passengers for identification. There were four passengers in the

Malibu: three in the back and one in the front passenger seat.

      Officer Johnson called in the stop on his radio. He then opened the driver-

side front door to turn off the engine. He took the keys out of the ignition and

placed them on the dash. As he did so, the front seat passenger, who turned out

to be Myranda Rincon, was talking on her cell phone with a backpack resting at

her feet. Rincon explained to the officer that she “just got picked up from a

friend’s house” and was “going home.” When Rincon asked, “I’m not being

detained or anything?” Officer Johnson told Rincon she, in fact, was being

detained. After some protest from Rincon, Officer Johnson further explained,

“Well, here’s the deal: you all need to produce an ID, okay? Because you’re in a

stolen car, and we’re gonna figure out who everybody is. And not only that, you

got an open container sitting right there on the seat.” He pointed again to the

half-empty bottle of liquor lying in the driver’s seat. After further protest, Rincon

eventually provided her name, date of birth, and last four digits of her social

security number.

      Following this exchange, Officer Johnson and Officer Ulin moved on to

question the passengers in the back seat of the Malibu. While the officers were

requesting identifying information, Office Johnson noticed another open

container stationed on the floor in the back of the passenger compartment.
                                          6


Officer Johnson announced the discovery of the bottle loudly enough to be

overheard, stating, “You’ve got another open container right there.”

      The passenger who was seated in the middle of the back seat asked to get

out of the car because he was “cramped up.” Officer Johnson replied, “Yeah, you

guys can get out.” Officer Ulin can be heard on Johnson’s bodycam saying,

“Yeah, we are going to get everybody out.” The officers directed the back seat

passengers out of the Malibu. One of them grabbed several items and put them

in a bag that she took out of the vehicle with her. Officer Johnson had this

passenger leave the bag on top of the trunk of the Malibu to be searched later.

      While this was going on, Rincon stepped out of the front passenger seat of

the vehicle, taking her backpack with her. Soon afterward, Officer Ryan

Steinkamp arrived on the scene. He saw Rincon standing by the front passenger

door. She was talking on the phone, with her backpack on the ground by her

feet. Because Officer Steinkamp misunderstood the situation at first, he ordered

Rincon to get back in the car. But once he realized what was going on, Officer

Steinkamp escorted Rincon to the front of one of the patrol cars, placed Rincon’s

backpack on the hood of the patrol car, and handcuffed her.

      While Officer Steinkamp handcuffed Rincon, another officer directed his

flashlight toward her backpack and noticed a rolled plastic bag visible from an

open front compartment on the backpack. Without touching the backpack or the

plastic bag, that officer quickly identified the bag as containing marijuana,

stating, “You’ve got weed right there.”
                                        7


      Officer Steinkamp then walked over to the Malibu and shined his flashlight

into it for a five-second look. Steinkamp interjected, “You’ve got dope right here

in the door.” Upon examination, this “dope” that was visible in the car door

turned out to be methamphetamine.

      The officer who had previously noticed the marijuana in Rincon’s

backpack returned to open up the backpack and fully search it. The backpack

had a main compartment and a smaller front compartment. The officer pulled

the rolled plastic deposit bag containing marijuana out of the smaller front

compartment without unzipping or further opening the backpack. Then, he

proceeded to search the rest of the backpack while Rincon watched and talked

to him. During this discussion, the officer explained to Rincon, “You had weed

in plain view.” In addition to the marijuana, the officer found a baggie containing

methamphetamine.

      Based on our review of the videos, it was possible to see through the plastic

bag containing the marijuana. A bulk of green, leafy substance is visible in the

bag on the video taken from Officer Johnson’s bodycam.

      During the course of the stop, the officers also found methamphetamine

in a plastic bag under a tree near the apartment building where Melton was first

observed. In addition, they found another baggie of methamphetamine on the

rear passenger floorboard.

      Rincon    was    arrested   for   possession    of   the   marijuana     and

methamphetamine found in her backpack. Melton, the driver, was arrested and

charged with possession of a controlled substance with intent to deliver and
                                       8


second-degree theft. One of the back seat passengers was also arrested and

charged with possession of a controlled substance. Another was arrested

because he had an outstanding warrant. One passenger was allowed to go home.

      B. The Criminal Proceeding. On February 3, 2020, the State filed a trial

information in the Polk County District Court charging Rincon with two counts

of possession of a controlled substance as a second or subsequent offense in

violation of Iowa Code section 124.401(5) (2019), an aggravated misdemeanor.

Count I related to the marijuana in the backpack, the second count to the

methamphetamine.

      On March 26, Rincon moved to suppress the evidence found in her

backpack, arguing the backpack “was searched without her consent, without

probable cause, and not incident to arrest.” The State resisted this motion. The

State claimed the detentions were legal and there was probable cause to search

the stolen car and all containers inside the car that could contain contraband.

The resistance included three paragraphs discussing the plain-view exception to

the warrant requirement. However, the prosecution’s resistance did not make a

specific plain-view argument regarding the marijuana found in Rincon’s

backpack.

      A few days later, Rincon filed a brief amplifying her arguments. The brief

addressed the plain-view exception in the context of Rincon’s backpack. Rincon

argued,

            The State first advances the “plain view” exception. However,
      the contraband in this case was contained within an opaque back
      pack. It was only after officers seized, opened, and went through it
                                      9


      that they found bags of controlled substances[.] . . . Rincon’s bag
      was zipped and shut, and had to be opened to find the contraband.

(Citations omitted.)

      The court’s initial ruling granted Rincon’s motion to suppress. The court

found the search-incident-to-arrest exception did not apply and there was no

probable cause to search Rincon’s backpack.

      Immediately, the State filed a motion to reconsider. In that motion, the

State focused on an argument that it believed had gone unaddressed in the

court’s ruling. The State argued that Rincon lacked standing to object to the

search of the stolen car and containers therein, including the backpack.

Although framed as a “lack of standing” argument, the State in substance was

urging that the automobile exception trumped Rincon’s right to object to the

search of her backpack.

      Following a hearing, the district court granted the State’s motion to

reconsider and overruled Rincon’s motion to suppress. In this ruling, the court

acknowledged it had “failed to address the State of Iowa’s argument that Rincon

lacked standing to challenge the search of the stolen vehicle and its contents

which included Rincon’s backpack.” The court reasoned,

      [P]rior to the search of Rincon’s backpack, law enforcement had
      probable cause to believe the detained vehicle was transporting
      contraband. Accordingly, Rincon had no expectation of privacy that
      would have precluded law enforcement from searching the
      containers within the detained vehicle, which included her
      backpack.
                                       10


      Before trial, the State dropped the possession of methamphetamine charge

in return for Rincon agreeing to a trial on the minutes as to the possession of

marijuana charge.

      On September 25, the district court found Rincon guilty of possession of

a controlled substance (marijuana) as a second or subsequent offense, an

aggravated misdemeanor. Iowa Code § 124.401(5). The court suspended her term

of incarceration and placed her on probation for a period of one year.

Id. § 903.1(2); id. § 907.3(3).

      Rincon filed a timely appeal. On appeal, she argues the search of her

backpack was not justified under the plain-view exception, the automobile

exception, or the search-incident-to-arrest exception to the warrant requirement.

Therefore, she maintains, the search violated the Fourth Amendment to the

United States Constitution and article I, section 8 of the Iowa Constitution. We

retained the appeal.

      III. Standard of Review.

      “The standard of review for a constitutional search and seizure challenge

is de novo.” State v. Haas, 930 N.W.2d 699, 702 (Iowa 2019) (per curiam).

      IV. Analysis.

      The Fourth Amendment and article I, section 8 both protect “against

unreasonable searches and seizures.” Our cases provide that “[s]earches

conducted without a warrant are per se unreasonable, ‘subject only to a few

specifically established and well-delineated exceptions.’ ” State v. Watts, 801
                                        11


N.W.2d 845, 850 (Iowa 2011) (quoting Katz v. United States, 389 U.S. 347, 357

(1967)).

      We begin by considering the automobile exception, which the State invokes

to justify the warrantless search of Rincon’s backpack. The State points out that

Rincon’s backpack was inside the Chevy Malibu when officers developed

probable cause to search the vehicle. The State argues that Rincon’s decision to

pick up the backpack and take it outside the vehicle did not terminate the

officers’ authority to search it. See Eubanks, 355 N.W.2d at 59. Rincon counters

that the police lacked probable cause to search Rincon’s backpack and that the

automobile exception no longer applied to her backpack once she removed it

from the vehicle.

      The automobile exception allows law enforcement to search a vehicle

without a warrant if there is probable cause to believe it contains contraband.

Michigan v. Thomas, 458 U.S. 259, 261 (1982) (per curiam). “[W]hen police

officers have probable cause to believe there is contraband inside an automobile

that has been stopped on the road, the officers may conduct a warrantless search

of the vehicle.” Id. Passengers’ belongings may be searched as well. Wyoming v.

Houghton, 526 U.S. 295, 307 (1999) (“[P]olice officers with probable cause to

search a car may inspect passengers’ belongings found in the car that are

capable of concealing the object of the search.”).

      The automobile exception does not require a separate finding of exigent

circumstances. Maryland v. Dyson, 527 U.S. 465, 466–67 (1999) (per curiam).

“If a car is readily mobile and probable cause exists to believe it contains
                                        12


contraband, the Fourth Amendment . . . permits police to search the vehicle

without more.” Id. at 467 (omission in original). Courts have explained that a

finding of exigency is not required because a vehicle is inherently mobile. E.g.

Pennsylvania v. Labron, 518 U.S. 938, 940 (1996) (per curiam). The automobile

exception has also been justified because “pervasive regulation” of automobiles

reduces people’s expectation of privacy in them. Id.

      In State v. Storm, we recently reaffirmed the validity of the automobile

exception under article I, section 8 of the Iowa Constitution. 898 N.W.2d at 142,

156. We pointed to the inherent mobility of the automobile and the lower

expectation of privacy therein. Id. at 145–47. We also noted the unavailability of

roadside electronic warrants. Id. at 142. Generally speaking, such warrants are

still unavailable in Iowa. See Iowa Sup. Ct. Supervisory Order, In the Matter of

Establishment of the Electronic Search Warrant Pilot Project (Apr. 27, 2020)

(establishing an electronic search warrant pilot project in certain counties only);

Iowa Sup. Ct. Amended Memorandum of Operation, In the Matter of

Establishment of the Electronic Search Warrant Pilot Project (Aug. 6, 2021)

(updating and expanding the operation of the pilot project to certain other

counties).

      The State contends, among other things, that the open-container

violations provided probable cause to search the Malibu under the automobile

exception. We agree with the State. Officer Johnson noticed an opened bottle of

liquor in the driver’s seat almost immediately. A couple of minutes later, he saw

another open container on the floor below the backseat. Iowa Code section
                                        13


321.284(1) provides, “A driver of a motor vehicle upon a public street or highway

shall not possess in the passenger area of the motor vehicle an open or unsealed

bottle, can, jar, or other receptacle containing an alcoholic beverage.” Iowa Code

section 321.284A(1) provides, “A passenger in a motor vehicle upon a public

street or highway shall not possess in the passenger area of the motor vehicle an

open or unsealed bottle, can, jar, or other receptacle containing an alcoholic

beverage.” Discovery of these illegal acts gave the officers probable cause to

search the car for other evidence of these offenses. See Thomas, 458 U.S. at 261;

State v. Edgington, 487 N.W.2d 675, 678 (Iowa 1992) (“Probable cause for a

vehicle search can be established by the officers’ discovery of . . . contraband.”).

      Numerous courts have held that an open-container violation provides

probable cause for a vehicle search under the automobile exception. See, e.g.,

People v. Hill, 929 P.2d 735, 737, 739–40 (Colo. 1996) (en banc) (holding that

open beer bottles gave officers probable cause of an open-container violation and

justified a warrantless search); State v. Thla Hum Lian, 481 P.3d 759, 764–65

(Idaho Ct. App. 2020) (stating that a variety of factors indicated an open-

container violation and “established probable cause to search Lian’s vehicle for

an open container. Accordingly, the vehicle search was justified under the

automobile exception to the warrant requirement.”); People v. McGhee, 162

N.E.3d 1080, 1088 (Ill. App. Ct. 2020) (“We find that the search of the locked

glove compartment for open containers of alcohol was justified under the

automobile exception because the officers had probable cause to search the

locked glove compartment for open containers of alcohol.”); Gomez v. State, 168
                                       14


P.3d 1139, 1143 (Okla. Crim. App. 2007) (“Officer Burpo’s warrantless search of

the interior of Gomez’s car for an open container of alcohol was lawful because

it was supported by probable cause.”); State v. Fischer, 873 N.W.2d 681, 685,

688, 692 (S.D. 2016) (finding that an officer who spotted an open beer can had

probable cause to search the vehicle under the automobile exception); Elrod v.

State, 533 S.W.3d 52, 57 (Tex. App. 2017) (“Based on the odor of alcohol and

Elrod’s admission that there was an open container in his vehicle, there existed

probable cause to search Elrod’s vehicle for the open container.”).

      Any container in the vehicle that could hold an alcoholic beverage—even a

flask or a miniature bottle—would be fair game. See United States v. Ross, 456

U.S. 798, 824 (1982) (explaining that the scope of a search “is defined by the

object of the search and the places in which there is probable cause to believe

that it may be found”); see also State v. Daily, 429 P.3d 1242, 1245–46 (Idaho

Ct. App. 2018) (finding that an open-container violation justified the search of a

vehicle glove box).

      Rincon responds (at least on appeal) that there was no probable cause to

believe an open-container violation had occurred because an open-container

violation requires someone to be operating the vehicle on a public street or

highway. See Iowa Code §§ 321.284(1) (referring to a “driver of a motor vehicle

upon a public street or highway”), 321.284A(1) (referring to a “passenger in a
                                             15


motor vehicle upon a public street or highway”).2 Here, the car was parked and

there was no driver in the vehicle.

      Yet, even if we assume that an open-container violation requires the

vehicle to have a driver or to be in motion, there was still probable cause to

support a search of the vehicle. Officer Johnson can be heard on the video stating

he observed Melton get out of the driver’s seat and walk to the apartment as he

pulled up. When Officer Johnson stopped to investigate, the key was in the

ignition, the engine was running, and Melton was returning to the driver’s seat.

Rincon told Officer Johnson that she had just been picked up at a friend’s house

and was getting a ride home. In short, there was ample reason to believe that the

car had recently been operated and in motion. Thus, an open-container violation

had just occurred, even if it was not presently occurring.

      Rincon’s primary argument—both in the district court and in this court—

is that her backpack was off limits because it was outside the car when it was

searched, and there was no independent basis for searching her property.

      Rincon cites language from Wyoming v. Houghton, arguing that it limits

automobile searches to containers that are inside the vehicle at the time the

search is performed. 526 U.S. 295. Houghton involved a traffic stop in which the


      2Rincon’s   counsel argued more narrowly below:
      Nobody’s asking to suppress anything that was found in the vehicle. The motion
      to suppress arose because the police actually did not stop this vehicle, it was
      already stopped. They pulled people out of the vehicle; fine. They searched the
      vehicle because of something they found in plain view in the driver’s seat; fine.
      But then they grabbed Ms. Rincon and they took her personal effects when she
      was not under suspicion of any criminal activity and searched her personal
      backpack; it was a backpack, not a purse. And that was the search that we
      objected to and that was the search that I raised in my motion to suppress.
                                       16


officers saw a hypodermic syringe in the driver’s shirt pocket. Id. at 298. The

officers ordered the driver and two passengers out of the car and searched the

vehicle. Id. One of the passengers, Houghton, left her purse on the backseat. Id.

The officers searched the purse and found methamphetamine. Id. The Wyoming

Supreme Court held that the officers could not search Houghton’s purse because

it was “the personal effect of a passenger who is not suspected of criminal

activity.” Id. at 299. The United States Supreme Court reversed and held that

“police officers with probable cause to search a car may inspect passengers’

belongings found in the car that are capable of concealing the object of the

search.” Id. at 307.

      Rincon argues that the Houghton Court made statements indicating that

officers may only search belongings located in the vehicle at the time of the

search. For instance, the Court said, “A passenger’s personal belongings, just

like the driver’s belongings or containers attached to the car like a glove

compartment, are ‘in’ the car, and the officer has probable cause to search for

contraband in the car.” Id. at 302. Rincon also points to the Houghton

concurrence, which said, “[T]he rule applies only to containers found within

automobiles. And it does not extend to the search of a person found in that

automobile.” Id. at 308 (Breyer, J., concurring).

      Houghton, however, did not involve a container that used to be in the

vehicle until a passenger removed it. Instead, Houghton presented the question

of whether ownership of the container mattered for purposes of the Fourth

Amendment automobile exception, and the Court determined it did not. See id.
                                              17


at 302 (majority opinion). Thus, the Court rejected “a distinction among

packages or containers based on ownership” and concluded that “[w]hen there

is probable cause to search for contraband in a car, it is reasonable for police

officers . . . to examine packages and containers without a showing of

individualized probable cause for each one.” Id.

      We previously considered removed containers in Eubanks, 355 N.W.2d 57.

There, we held that a container removed from a vehicle may be searched

pursuant to the automobile exception if the container had been in the vehicle

when probable cause to perform the search arose. Id. at 60.

      The facts of Eubanks are similar to the present case. An officer initially

stopped the defendant’s vehicle because of a faulty headlight. Id. at 58. Upon

approaching the vehicle, “[t]he patrolman smelled the odor of marijuana drifting

from the car.” Id. at 59. The officer asked the defendant to step out of the vehicle.

Id. at 58. When the defendant stepped out, she took her purse with her. Id. The

officer proceeded to search the vehicle and found “a pair of forceps clasping a

small marijuana cigarette” in the ashtray. Id. The officer also searched the purse

that the defendant had removed from the vehicle, and the officer found

marijuana hidden in a makeup case. Id.

      The district court granted the defendant’s motion to suppress. Id.3 We

granted the state’s application for discretionary review on the suppression issue.

Id. Seeking to sustain the district court’s ruling, the defendant argued that




      3Eubanks   did not involve a claim under article I, section 8. 355 N.W.2d at 58.
                                         18


although probable cause to search the vehicle existed, there were no exigent

circumstances to justify a warrantless search of her purse. Id. at 59. She urged

that her purse had a personal character that made her expectation of privacy

reasonable. Id. at 60.

      We did not accept the defendant’s position and, instead, reversed the

district court’s grant of her motion to suppress. Id. at 58. We explained that the

circumstances justifying the automobile exception did not end merely because

the defendant was no longer in the car. Id. at 60. We added that “all containers

within the car when it was stopped were fair game for the car search.” Id. We

found the defendant’s argument about the personal nature of her purse

unavailing due to the “diminished expectation of privacy involved when the object

of a search is a stopped motor vehicle.” Id. We concluded in Eubanks that “[the

officer] could lawfully open and examine all containers within the vehicle from

the time probable cause appeared.” Id.

      Rincon argues that Eubanks should be overruled in light of Houghton. But,

as we have already noted, Houghton addressed a different issue. If anything, the

majority opinion in Houghton supports the result in Eubanks because it rejects

a legal distinction based on who owned or appeared to own a container that was

within the vehicle. See Houghton, 526 U.S. at 302. The concurring opinion in

Houghton draws perhaps a slightly different line. It seemingly would offer

protection to a purse if it were “attached to [the passenger’s] person” rather than

“separate from the person.” Id. at 308 (Breyer, J., concurring). But the

concurrence is not the law; there were five votes for the majority without it. Id.
                                        19


at 296 (majority opinion). And in any event, this backpack was not attached to

Rincon’s person.

      We are not convinced Eubanks should be overruled. Rincon cites no case

that would support our doing so. To the contrary, as the following cases

demonstrate, courts continue to hold that passengers cannot reduce the scope

of a permissible automobile search by the stratagem of taking items out of the

vehicle.

      In United States v. Davis, the United States Court of Appeals for the Fourth

Circuit upheld a firearms conviction where guns were found in a personal bag

that had been moved outside the vehicle by the defendant passenger. 576 F.

App’x 292, 294–95 (4th Cir. 2014) (per curiam). As the court put it,

      [W]e have no hesitation in concluding, as the government argued
      below, that the fact that the bag was moved before it was discovered
      did not vitiate Officer Cox’s authority to seize the bag and search it
      attendant to the lawful search of the vehicle. Specifically, at the time
      of the stop, the probable cause to search the car extended to the
      bag. Accordingly, the search of the bag was a reasonable search
      under the Fourth Amendment.

Id. (citations omitted).

      In State v. Furrillo, 362 P.3d 273 (Or. Ct. App. 2015), the Oregon Court of

Appeals was presented with the same issue we dealt with in Eubanks and came

to exactly the same conclusion. In that case, a K-9 alerted to the presence of

drugs in a Jeep during a traffic stop, which gave the officers probable cause to

search the vehicle. Id. at 275. The defendant was a passenger and he was ordered

to get out, along with the driver, so that the Jeep could be searched. Id. He

brought his backpack out of the vehicle with him and put it on the ground. Id.
                                       20


The officer told him he couldn’t bring it out, and the backpack was put back in

the Jeep. Id. The backpack was searched and heroin was found. Id.

      The court found the search to be constitutional, reasoning, “Any

containers within the Jeep, which the deputies had probable cause to search for

drug-related evidence, had already fallen within the purview of the automobile

exception.” Id. at 276. The court further explained, “Once the requirements for

the automobile exception had been established, taking the backpack out of the

Jeep in an effort to avoid having it searched did not eliminate the exigency or

otherwise remove the backpack from the purview of the search exception.” Id.;

see also State v. Pallone, 613 N.W.2d 568, 586 (Wis. 2000) (affirming a

warrantless search of a passenger’s duffel bag, even though the passenger asked

the officer to remove it from the vehicle, because the officer “had probable cause

to carry out a full search of the truck and its contents for additional containers

of open beer”), overruled on other grounds by State v. Dearborn, 786 N.W.2d 97,

105–06 (Wis. 2010).

      Rincon cites some cases that have found a search of a passenger’s bag

outside the vehicle to be unconstitutional. Sossamon v. State, 576 S.W.3d 520

(Ark. Ct. App. 2019); State v. Maloney, 489 P.3d 847 (Idaho 2021); State v. Boyd,

64 P.3d 419 (Kan. 2003); State v. Lewis, 611 A.2d 69 (Me. 1992); State v.

Funkhouser, 782 A.2d 387 (Md. Ct. Spec. App. 2001); State v. Lelm, 962 N.W.2d

419 (N.D. 2021). But all of these cases are distinguishable in at least one vital

respect, and all are consistent with the holding in Eubanks. See Sossamon, 576

S.W.3d at 526–27, 529 (suppressing evidence because the defendant’s bags were
                                        21


removed from the vehicle before probable cause to search the vehicle existed);

Maloney, 489 P.3d at 854 (“The automobile exception does not apply to allow the

search of Maloney’s purse because it was not in the vehicle when probable cause

arose. . . . [T]he location of the container at the point at which probable cause

arises is the critical determination.”); Boyd, 64 P.3d at 427 (suppressing evidence

found in a passenger’s purse when an officer ordered the passenger to leave the

purse in the car but did not have probable cause to search the car or its contents

at that time); Lewis, 611 A.2d at 71 (holding the automobile exception didn’t

apply because, “at the time defendant’s carry-on bag was inside his automobile,

the police did not have any probable cause to believe that defendant possessed

any contraband at all, in the car or otherwise”); Funkhouser, 782 A.2d at 398–

99 (suppressing evidence in a “fanny pack” worn by the defendant because it

was “part of his person” and not a container; explaining, “had it not been

attached to the body . . . it would unquestionably have been vulnerable to a

warrantless search”); Lelm, 962 N.W.2d at 423 (“Because the backpack was not

within the vehicle at the time of the canine deployment, officers did not have

probable cause to search the backpack and the automobile exception did not

apply.”). In these cases, either the item was attached to the passenger’s person

or it was removed from the vehicle before law enforcement developed probable

cause to search the vehicle. The rationales of these decisions do not undermine

Eubanks; some do the opposite.

      As a practical matter, Rincon’s proposed rule would allow persons to

frustrate a valid automobile search by removing objects from the vehicle. The
                                        22


police interaction with another passenger of the stolen car in this case provides

another reason why the holding in Eubanks makes sense. When Officer Johnson

had one of the rear seat passengers step out of the car, he allowed her to gather

her belongings inside the vehicle and place them in her bag. Officer Johnson

then told her to put the bag on top of the trunk, presumably with the intention

of searching the bag later. As things turned out, this individual was the only

occupant of the Malibu who wasn’t arrested that night. By letting her remove her

property from the car, Office Johnson in effect gave this passenger the

opportunity to clear herself of involvement in the drug possession with which

others were charged. If we established a bright-line rule that only cargo left in

the vehicle by its occupants could be searched, officers would adjust their

policing methods accordingly. Law enforcement would likely order persons to exit

the vehicle while leaving everything but themselves behind.

      A final, potential question is whether the pockets of Rincon’s backpack

were the type of container that could have held contraband. Rincon does not

contest this point here, and she did not contest it below. Implicitly, she concedes

here—and she implicitly conceded below—that if the automobile exception

applies, the search of the backpack was valid. In granting the State’s motion to

reconsider its initial decision to suppress the results of the search of the

backpack, the district court simply relied on United States v. Ross and Eubanks

to hold that “Rincon had no expectation of privacy that would have precluded

law enforcement from searching the containers within the detained vehicle,

which included her backpack.” Regardless, on our de novo review, the front
                                               23


pocket of the backpack (where the bag of marijuana was protruding) was large

enough to hold at least a single-shot bottle of liquor. And, in any event, the

plastic bag of marijuana was spotted in plain view before the officers even began

searching the inside of the backpack.4

       Rincon argues that the search of her backpack violated both the Fourth

Amendment to United States Constitution and article I, section 8 of the Iowa

Constitution. Eubanks was decided only under the Fourth Amendment.

However, as we have noted, we recently upheld the automobile exception against

an article I, section 8 challenge. Storm, 898 N.W.2d at 142, 156. And for the

reasons expressed herein, we believe Eubanks is consistent with that exception,

both legally and logically. We see no reason to reach a different conclusion under

the Iowa Constitution.

       V. Conclusion.

       For the foregoing reasons, we affirm Rincon’s conviction and sentence.

       AFFIRMED.

       Christensen, C.J., and Waterman, McDonald, and Oxley, JJ., join this

opinion. McDermott, J., files an opinion concurring in part and dissenting in

part, in which Appel, J., joins.




        4The State makes a separate argument on appeal that the plain-view exception allows it

to bypass the automobile exception as a ground for affirming the search. Rincon argues, with
some justification, that this particular theory was not raised below. But the automobile exception
has been the crux of the parties’ dispute, and Rincon does not dispute that her appeal rises and
falls on the basis of that exception.
                                        24


                                                        #20–1300, State v. Rincon

McDERMOTT, Justice (concurring in part and dissenting in part).

      The Iowa Constitution grants “the people” a right of protection against

unreasonable searches and seizures of “their persons, houses, papers and

effects.” Iowa Const. art. I, § 8. This right, like most rights granted in the

constitution, protects individuals. It’s characterized by the principle that to

search a person or a person’s effects the state must be able to articulate

individualized suspicion of wrongdoing. Individualized evidence is sensitive to

whether a particular individual has broken the law.

      The rule that the majority announces, applied to the Iowa Constitution for

the first time today, requires no individualized suspicion to search the “effects”

(that is, the moveable property) of passengers in vehicles. The court’s holding

declares that the Iowa Constitution permits police to search any passenger’s

purse, backpack, bag, suitcase, briefcase, or other container even if that

passenger is not believed to be an accomplice of the driver in the crime in

question and even if the driver reasonably could not have hidden contraband in

the purse or backpack without the passenger’s knowledge. I agree with the

majority’s holding that the police didn’t violate Rincon’s constitutional rights in

searching her backpack under the facts in this case. But the broad—

unnecessarily broad—constitutional precedent that the majority announces in

reaching its holding goes too far. I thus join the majority only in the result.

      In State v. Eubanks, we held that the Fourth Amendment made no

distinction between a container found inside a vehicle and one removed from a
                                        25


vehicle. 355 N.W.2d 57, 60 (Iowa 1984). That holding, in my view, is

fundamentally correct. But the Eubanks court went further, announcing a broad

rule that the automobile exception permits warrantless searches of “all

containers within the car.” Id. (emphasis added). The court thus permitted police

the power to search containers in the vehicle without any individualized

assessment about whether probable cause existed for the search of the

container—even if, for example, the container obviously belonged to a passenger

and there was no reason to suspect the passenger’s involvement in any criminal

activity. We decided Eubanks under the Fourth Amendment to the United States

Constitution, not the Iowa Constitution. Id. at 58. Our court today, for the first

time, applies Eubanks to Iowa’s Fourth Amendment analog, article I, section 8

of the Iowa Constitution.

      Under the “automobile exception” to the warrant requirement, if probable

cause of a crime arises during a vehicle stop, police may search containers in

the vehicle (including purses, backpacks, luggage, and so forth) that reasonably

might hold evidence of the crime in question without getting a search warrant.

Carroll v. United States, 267 U.S. 132, 149 (1925). But in creating an exception

to the warrant requirement (or an exception to any constitutional right, for that

matter), courts should aim to draw the exception as narrowly as possible. “The

Court will not ‘formulate a rule of constitutional law broader than is required by

the precise facts to which it is to be applied.’ ” Ashwander v. Tenn. Valley Auth.,

297 U.S. 288, 347 (1936) (quoting Liverpool, N.Y. & Phila. Steam-Ship Co. v.

Comm’rs of Emigration, 113 U.S. 33, 39 (1885)).
                                       26


      This exception fails that test. The majority could have drawn the exception

to exclude containers in vehicles that clearly belong to a passenger when the

passenger isn’t believed to be an accomplice of the driver in the potential crime

in question and there’s no basis to conclude that the driver placed contraband

in the passenger’s container without the passenger’s knowledge. Such a rule—

tailored to searches of the property of people against whom the police actually

have probable cause—would provide for the individualized suspicion that the

constitution requires. But it doesn’t. The rule applied today is too blunt an

instrument.

      “Courts should recognize that, when it comes to nonsuspect third parties,

the Fourth Amendment itself demands . . . efforts at minimization.” Richard M.

Re, Fourth Amendment Fairness, 116 Mich. L. Rev. 1409, 1458 (2018). Professor

LaFave, in analyzing the United States Supreme Court’s Fourth Amendment

analysis in Wyoming v. Houghton, 526 U.S. 295, 302 (1999), criticized expanding

the automobile exception to permit searches of containers without individualized

probable cause. See 3 Wayne R. LaFave, Search and Seizure: A Treatise on the

Fourth Amendment § 7.2(d), at 809–18 (6th ed. 2020). He finds no legal basis for

the premise undergirding the broad rule in Houghton—that passengers in a

vehicle have a reduced privacy interest in their effects simply because they are

passengers in a vehicle—and proposes the more narrowly-tailored rule discussed

above to uphold a passenger’s constitutional rights. Id.

      Examples of how a passenger’s constitutional freedom from warrantless

searches by police might be infringed in light of today’s holding aren’t hard to
                                        27


conjure. Take, for instance, a taxi or (ever more common) rideshare service such

as Uber or Lyft that has just picked up a passenger. Under today’s ruling, if the

police stop the car and discover that the driver possesses drugs, the police would

have full authority to rifle through the passenger’s purse or backpack in the back

seat. Indeed, the police would get to search the passenger’s luggage in the trunk.

All such passengers risk a police search of their belongings based on probable

cause associated not with them but with the stranger behind the wheel.

      The majority’s broad rule—since it applies to automobiles—carves out an

exception that would include large public carriers as well. If the police were to

stop a bus, for instance, and develop probable cause to search for contraband

associated with any person on the bus, the rule would permit the police free rein

to search every container of every passenger (purse, backpack, suitcase,

briefcase, and so on) that might possibly hold something of the size and shape

of the contraband. This right to search attaches even if there’s no reason to

believe that another passenger is an accomplice in the potential crime in

question and even if there’s no possibility that that contraband could have been

hidden in the passenger’s bag without her knowledge.

      Blameless riders of public and private transport services will not be the

only potential victims of the rule’s overreach. Over the course of one’s lifetime, a

person from time to time finds himself a passenger in a vehicle driven by

someone that he doesn’t know well; for example, when catching a ride with a

friend-of-a-friend or a just-met acquaintance as part of a group outing. An

assumption that all people in a vehicle act in concert or, more insidiously, share
                                      28


some common criminal purpose, simply doesn’t bear out. The rule paints with a

roller brush when a liner brush is required, smearing all passengers with

“probable cause” in the guilt-by-association manner we usually recoil from in

our constitutional search-and-seizure analysis.

      In United States v. Di Re, the United States Supreme Court analyzed

whether the automobile exception to the warrant requirement permitted

warrantless searches of passengers themselves (to use the Constitution’s

language, searches of the passengers’ “persons”). 332 U.S. 581, 586 (1948).

Justice Jackson analogized the privacy interests of passengers in a car to those

of guests in a residence:

      Necessity, an argument advanced in support of this search, would
      seem as strong a reason for searching guests of a house for which a
      search warrant had issued as for search of guests in a car for which
      none had been issued. By a parity of reasoning with that on which
      the Government disclaims the right to search occupants of a house,
      we suppose the Government would not contend that if it had a valid
      search warrant for the car only it could search the occupants as an
      incident to its execution. How then could we say that the right to
      search a car without a warrant confers greater latitude to search
      occupants than a search by warrant would permit?

Id. at 587. The holding in Di Re—that passengers themselves may not be

searched under the automobile exception to the warrant requirement—remains

good law. See, e.g., Maryland v. Pringle, 540 U.S. 366, 373–74 (2003). But while

vehicle passengers maintain their right against warrantless searches of “their

persons” without probable cause, the court today grants no similar protection

against warrantless searches of their “effects.” This probable-cause-by-

association presumption seems to me incompatible with the constitution.
                                         29


      When analyzing the facts of this case under the narrower (and more

importantly, constitutional) exception to the warrant requirement that I’ve

described, Rincon still loses her appeal. As the majority neatly lays out, Rincon

and her backpack were in the front passenger seat when the police developed

probable cause to search for open containers of alcohol. Police observed an open

container on the driver’s seat next to her and another in the backseat. Her story

to police that she was merely in the process of getting a ride home from work

didn’t line up, as the two bottles of alcohol open and obvious in the passenger

compartment alongside her suggested a roving holiday party on Christmas Eve

as opposed to a humdrum lift home from work. As the majority finds, Rincon

could have attempted to hide evidence of other open containers of alcohol in her

backpack. The police had individualized probable cause involving Rincon, and

that individualized probable cause brought the search of her backpack squarely

within the automobile exception to the warrant requirement.

      One might suggest that, even accepting that our court could have tailored

a narrower search exception that doesn’t expose passengers to violations of their

constitutional rights, a “bright line” would be easier or more efficient for law

enforcement. Clear rules, when they can be drawn consistent with an

individual’s constitutional rights, are worthy judicial pursuits. See, e.g., State v.

McGee, 959 N.W.2d 432, 448 (Iowa 2021) (McDermott, J., concurring specially)

(proposing the court find that investigation of an unconscious driver suspected

of alcohol intoxication meets the exigency exception to the warrant requirement

and permits a warrantless blood draw from the driver). But the Constitution
                                        30


doesn’t direct courts to disregard enumerated constitutional rights just so law

enforcement can more easily perform its work. On the contrary, “the Fourth

Amendment reflects the view of those who wrote the Bill of Rights that the privacy

of a person’s home and property may not be totally sacrificed in the name of

maximum simplicity in enforcement of the criminal law.” Mincey v. Arizona, 437

U.S. 385, 393. (1978). Search-and-seizure protections aren’t relegated to a

deferred position in favor of easier-to-apply rules for the field. An “unreasonable”

search doesn’t become “reasonable” merely because there’s a bright line

available.

      Without some individualized suspicion of a passenger’s participation—

witting or unwitting—in the crime in question, probable cause to search that

passenger’s effects should not be presumed. People don’t surrender their

constitutional rights by their “mere presence in a suspected car.” Di Re, 332 U.S.

at 587. Subjecting passengers to an expansive rule that permits police to search

their bags when police have no individualized basis connecting them or their

bags to criminal activity gets the required constitutional analysis wrong, and I

thus join in the result only.

      Appel, J., joins this concurrence in part and dissent in part.